Lummus, J.
In this action to recover a broker’s commission in obtaining a customer for a lease of the defendant’s theatre in Greenfield, there was evidence tending to prove the following facts. All the directors of the defendant joined in employing the plaintiff’s intestate as a broker in the matter. The terms of a lease to the plaintiff’s intestate’s customer, Interstate Theatres Corporation, were agreed to by the defendant. The term of the lease was to be ten years, with an option to the lessee for five years more. The rent was to be $12,000 a year, and the lessee was to deposit $16,000 in cash as security for performance of the terms of the lease. The proposed lessee was ready, able and willing to take the lease upon these terms. Later the defendant refused to lease to Interstate Theatres Corporation, but leased the theatre to one Laches upon terms no more favorable to the defendant than those of the proposed lease to Interstate Theatres Corporation.
Upon the evidence it could have been found that the plaintiff’s intestate did all that was necessary to earn a commission. Ordinarily a broker earns a commission when he procures a customer able, ready and willing to meet the owner’s terms. John T. Burns & Sons Inc. v. Hands, 283 Mass. 420, 422. Wheelock v. Bornstein, 214 Mass. 595, 596.

Exceptions overruled.